
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 166
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. McCotter (for
			 himself and Mr. Israel) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of March
		  2011 as National Kidney Cancer and Kidney Health Awareness
		  Month.
	
	
		Whereas an estimated 58,240 people in the United States
			 were expected to be diagnosed with kidney cancer in 2010;
		Whereas an estimated 13,000 people in the United States
			 were expected to die from kidney cancer in 2010;
		Whereas kidney cancer is the eighth most common cancer in
			 the United States and kidney disease is the ninth leading cause of death in the
			 United States;
		Whereas there are 400,000 people being kept alive through
			 dialysis or kidney transplants;
		Whereas over 83,000 patients are on the waiting list for a
			 kidney transplant;
		Whereas ongoing research promises further improvements in
			 kidney cancer and kidney disease prevention, early detection, and
			 treatments;
		Whereas educating people in the United States about early
			 detection strategies for kidney cancer and kidney disease is critical to saving
			 lives; and
		Whereas March 2011 would be an appropriate month to
			 designate as National Kidney Cancer and Kidney Health Awareness
			 Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Kidney Cancer and Kidney Health Awareness Month;
			(2)salutes kidney
			 cancer and kidney disease survivors in the United States and the efforts of
			 patients, survivors, volunteers, and professionals who combat kidney cancer and
			 kidney disease each day;
			(3)recognizes
			 national and community organizations for their work in promoting awareness of
			 kidney health screening and offering treatment to kidney cancer and kidney
			 disease sufferers;
			(4)acknowledges the
			 necessity of discovering both the causes and cures for kidney cancer and kidney
			 disease; and
			(5)urges
			 organizations and health practitioners to use this opportunity to promote
			 kidney health awareness and encourage annual health physicals.
			
